UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
JOSEPH R. WAKER, JR.,                 )
                                      )
               Plaintiff,             )
                                      )
            v.                        ) Civil Action No. 10-0658 (PLF)
                                      )
DEVON BROWN et al.,                   )
                                      )
               Defendants.            )
____________________________________)


                                  MEMORANDUM OPINION

               In this civil rights action brought pro se, plaintiff claims that District of Columbia

officials deprived him of his constitutional rights when he was arrested on a fugitive warrant and

confined for six days at the District of Columbia Jail in April 2009. He sues District of

Columbia Mayor Adrian Fenty, Police Chief Cathy Lanier, Department of Corrections Director

Devon Brown, two Metropolitan Police Department (“MPD”) officers, “B. Twentymon” and

“Edwards,” and two Department of Corrections (“DOC”) officers, “Corporal Whiby” and

“Unnamed Second Lieutenant,” Compl. Caption, in their individual and official capacities.

Compl. ¶ 2.

               Pending before the Court are Fenty and Lanier’s joint motion to dismiss under

Rule12(b)(6) of the Federal Rules of Civil Procedure, Brown’s motion to dismiss under Rule

12(b)(6) and plaintiff’s motion to compel the identities of the three listed MPD and DOC

officers. Upon consideration of the parties’ submissions, the Court will grant each motion to

dismiss as to the individual-capacity claims and will substitute the District of Columbia as the

proper defendant to the surviving official-capacity claims. In addition, the Court will dismiss the

complaint against the MPD officers under 28 U.S.C. § 1915(e)(2) and will deny plaintiff’s

motion to compel without prejudice.
                                       I. BACKGROUND

               Plaintiff alleges the following. On August 31, 2000, plaintiff “[a]llegedly . . .

entered the Charles County Courthouse with a cane disguised as a weapon.” Compl. ¶ 12. On

April 1, 2009, he was arrested in the District of Columbia based on a “fugitive from justice

warrant” issued by Charles County, Maryland. Id. The warrant was “signed by Officer J.

Edwards, badge #542, and verified by Officer Twentymon.” Id. Plaintiff was “taken to Central

Cell on April 1, 2009 and to [the] maximum security area of the DC jail on April 2, 2009,” where

he remained until April 6, 2009, when he was taken to Charles County. Id. On April 6, the court

in Maryland, released plaintiff on his own recognizance, and the underlying charges “were nolle

prosequi on August 25, 2009.” Id. Plaintiff claims that the “Affidavit in Support of Arrest

Warrant” contained inaccurate information and “was invalid on its face.” Id. ¶ 13.

               During his six-day stay at the District of Columbia Jail, plaintiff alleges that he

was denied a telephone call, visits with his family, proper medical care for hypertension, a proper

diet, clean clothing “and basic essentials (such as a toothbrush).” Id. ¶¶ 12, 14-18. He also

describes the conditions of his confinement as “nasty and dirty.” Id. ¶ 19.

               Residing in the District of Columbia, plaintiff filed this action on April 27, 2010.

He seeks $15 million in compensatory damages from the District of Columbia “for violation of

common law right of respondent superior and for violation of DC General Order 501.6,” $15

million in compensatory and punitive damages from the arresting officers and jail officials, and

injunctive relief “against all ongoing unconstitutional and unlawful polices, practices and

customs that caused the harm complained of herein[.]” Id. at 7.




                                                 2
                                          II. DISCUSSION

               A court may dismiss a complaint on the ground that it fails to state a claim upon

which relief can be granted if, assuming the alleged facts to be true and drawing all inferences in

the plaintiff’s favor, it appears that the plaintiff can prove no facts “consistent with the

allegations in the complaint” to support the alleged violation. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 563 (2007); see Harris v. Ladner, 127 F.3d 1121, 1123 (D.C. Cir. 1997); Kowal v.

MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, . . . a plaintiff's

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions. . . .” Bell Atlantic Corp. v. Twombly, 550 U.S. at 555 (citations omitted).

                                 A. The Personal-Capacity Claims

               In a Section 1983 action, the complaint survives a motion to dismiss if it

establishes the deprivation of “rights, privileges, or immunities secured by the Constitution and

laws” by a person acting under color of law, including District of Columbia law. 42 U.S.C.

§ 1983. An individual may be personally liable under Section 1983 only if it is shown that he or

she directly participated in the wrongful acts. See Ashcroft v. Iqbal, 129 S.Ct. 1937, 1948

(2009); Cameron v. Thornburgh, 983 F.2d 253, 258 (D.C. Cir. 1993); Meyer v. Reno, 911 F.

Supp. 11, 15 (D.D.C. 1996) (citing cases); Price v. Kelly, 847 F. Supp. 163, 169 (D.D.C. 1994),

aff'd, 56 F.3d 1531 (D.C. Cir. 1995). Section 1983 provides no basis for recovery on a theory of

respondeat superior. Ashcroft v. Iqbal, 129 S.Ct. at 1948; Rice v. District of Columbia Public

Defender Service, 531 F. Supp. 2d 202, 204 (D.D.C. 2008) (citations omitted). Furthermore, a

Section 1983 claim based on a theory of supervisory liability “must allege that the official ‘was



                                                   3
[directly] responsible for supervising the wrongdoer.’" Brown v. District of Columbia, 514 F.3d

1279, 1285 (D.C. Cir. 2008) (quoting Haynesworth v. Miller, 820 F.2d 1245, 1262 (D.C. Cir.

1987)).

               Plaintiff seeks to hold Fenty, Lanier and Brown personally liable “[u]nder the

doctrine of Respondent Superior” and as the “employers” of the alleged wrongdoers allegedly

with “direct supervision” over them. Pl.’s Answer to Defs. Fenty and Lanier’s Mot. to Dismiss

¶¶ 1-4; Pl’s Answer to Def. Devon Brown’s Mot. to Dismiss ¶¶ 1-4. However, “any § 1983 . . .

claims against [] defendants [] whose only relationship to the [] litigation is their ultimate

supervisory status [] must be dismissed.” Meyer v. Reno, 977 F. Supp. 11 at 15. The Court

therefore will grant defendants’ motions to dismiss the complaint against them in their individual

capacities.

                                  B. The Official-Capacity Claims

                “A section 1983 suit for damages against municipal officials in their official

capacities is [the] equivalent [of] a suit against the municipality itself.” Atchinson v. District of

Columbia, 73 F.3d 418, 424 (D.C. Cir. 1996) (citation omitted). In the pending motions,

defendants claim that the District of Columbia has not been served and, thus, “it is not yet

appropriate for [it] to file a responsive pleading to the complaint.” Defs. Fenty and Lanier’s Mot.

to Dismiss at 7, n.3; Def. Brown’s Mot. to Dismiss at 7, n.2. Under the rules of the Superior

Court of the District of Columbia, “[s]ervice shall be made upon the District of Columbia by

delivering . . . or mailing . . . a copy of the summons, complaint and initial order to the Mayor of

the District of Columbia (or designee) and the Corporation Counsel of the District of Columbia

(or designee).” Rule 4(j)(1), Super. Ct. Civ. R. The docket reflects service upon the Mayor in



                                                   4
his individual and official capacity, but not upon the Attorney General for the District of

Columbia. Thus, defendants are technically correct. The Court, however, has not dismissed the

complaint against the moving defendants in their official capacities. It therefore will substitute

the District of Columbia and direct the municipality to respond to the complaint arising only

from the surviving claim stemming from plaintiff’s detention at the District of Columbia Jail.

See Smith v. Janey, 664 F. Supp. 2d 1, 8 (D.D.C. 2009) (“Because ‘the government entity

receive[d] notice and an opportunity to respond,’ the Court will construe the complaint as one

brought against only the District of Columbia.”) (quoting Kentucky v. Graham, 473 U.S. 159,

165-66 (1985)) (alterations in original).

                              C. Dismissal Under 28 U.S.C. § 1915

               In a civil action where the plaintiff is proceeding in forma pauperis, the Court is

required to dismiss a complaint “at any time” it determines that it fails to state a claim. 28

U.S.C. § 1915(e)(2)(B)(ii). Plaintiff sues MPD Officer Edwards for signing the arrest warrant

that allegedly contained inaccurate information and Officer Twentymon for allegedly

“verif[ying]” the warrant. Compl. ¶ 12. He invokes the due process clause. Id. ¶ 13.

               Plaintiff acknowledges that the arrest warrant affidavit “was based on the Charles

County [fugitive] warrant[.]” Id. ¶ 13. He does not allege that the fugitive warrant was

“invalidat[ed] by the issuing court or that he was the victim of mistaken identity.” Swinson v.

D.C. Metro. Police Dep’t, No. 08-0809 (RMU), 2009 WL 1327225, *2 (D.D.C. May 12, 2009).

Furthermore, the complaint’s allegations implicitly establish that plaintiff received the process

due him in the Maryland court. Plaintiff alleges that he appeared before the Maryland court on

April 6, 2009, and was released that day on his own recognizance. Eventually, the underlying



                                                  5
charges “were nolle prosequi.” Compl. ¶ 12. Even if the arrest warrant contained inaccurate

information, the MPD officers could have reasonably relied on the Charles County fugitive

warrant to effect plaintiff’s arrest without running afoul of the due process clause. See Baker v.

McCollan, 443 U.S. 137, 145 (1979) (“Respondent's innocence of the charge contained in the

warrant, while relevant to a tort claim of false imprisonment in most if not all jurisdictions, is

largely irrelevant to his claim of deprivation of liberty without due process of law [because] [t]he

Constitution does not guarantee that only the guilty will be arrested.”). As the Supreme Court

explained:

               The Fourteenth Amendment does not protect against all deprivations of
       liberty. It protects only against deprivations of liberty accomplished “without due
       process of law.” A reasonable division of functions between law enforcement
       officers, committing magistrates, and judicial officers - all of whom may be
       potential defendants in a § 1983 action - is entirely consistent with ‘due process of
       law.’ Given the requirements that [an] arrest be made only on probable cause and
       that one detained be accorded a speedy trial, we do not think a sheriff executing an
       arrest warrant is required by the Constitution to investigate independently every
       claim of innocence, whether the claim is based on mistaken identity or a defense
       such as lack of requisite intent. Nor is the official charged with maintaining
       custody of the accused named in the warrant required by the Constitution to
       perform an error-free investigation of such a claim. The ultimate determination of
       such claims of innocence is placed in the hands of the judge and the jury.

Id. at 145-46 (footnote omitted). In the absence of a constitutional violation stemming from the

MPD officers’ alleged conduct admittedly taken pursuant to a fugitive arrest warrant, the Court

will dismiss sua sponte the complaint against Officer B. Twentymon and Officer Edwards under

Section 1915(e)(2).


                                        III. CONCLUSION

               For the foregoing reasons, the Court grants defendants Fenty and Lanier’s motion

to dismiss and defendant Brown’s motion to dismiss on the ground that plaintiff has failed to


                                                  6
state a claim upon which relief can be granted against those defendants in their individual

capacities. In addition, the Court, on its own motion, dismisses the complaint against MPD

Officers Twentymon and Edwards on the ground that plaintiff has failed to state a federal claim

against them.1 As for the surviving official-capacity claims arising from plaintiff’s detention at

the District of Columbia Jail, the Court substitutes the District of Columbia as the real party in

interest. A separate Order accompanies this Memorandum Opinion.



                                                /s/_______________________
                                                PAUL L. FRIEDMAN
DATE: December 9, 2010                          United States District Judge




          1
              The Court declines to exercise supplemental jurisdiction over any common or local law
claims.